Berkshire, President.
This is an action of assumpsit for breach of marriage contract in the circuit court of Wood county, wherein the defendant in error was plaintiff, and the plaintiff in error was defendant, and resulted in a verdict and judgment against the plaintiff in error for three thousand dollars damages, and he having excepted to the ruling of the court below, the case is brought here on a supersedeas awarded by one of the judges of this court.
Two errors only are assigned and appear to arise on the record.
The first is, that the circuit court erred in permitting certain letters produced on the trial by the defendant in error, to go to the jury as evidence on her behalf. These letters, three in number, were admitted and proved to be in the handwriting of the plaintiff in error, and were addressed respectively to “Miss Mary,” “Dear Mary,” and “Dear Mottie.” It was maintained by the attorney for the plaintiff in error here, that the possession of these letters by the defendant in error, did not constitute prima facie evidence of title or ownership in herself, and that consequently it was incumbent on her to prove by other competent testimony that she and not another was the identical person for whom *41they were intended and to whom they were addressed. Bnt I do not think this proposition can be successfully maintained.
The well settled doctrine, in support of which I need not here stop to cite the authorities, that the possession of personal property is prima facie evidence of title and ownership, I think applies in all its force to cases like the present, where a party is found in possession of the letters addressed to his or her given name, and especially so, where, as in the present case, the letters themselves contain such strong internal evidence that they were in fact, addressed to and intended for the party who produced them.
I think it is very clear, therefore, that the possession of the three letters by the defendant in error, under the circumstances, raised a strong presumption that they were, as claimed by her, intended for and received by her in good, faith; and that it was for the plaintiff in error, to rebut this presumption, and if he was in fact, in correspondence with and addressed and sent these letters to another person by the name of Mary, it devolved on him to prove the fact.
The contract of marriage is a sacred and peculiar one, and owing to its private and confidential nature, is not often susceptible of direct proof. Hence, in order to protect the innocent against the wiles of the faithless party, and the grave consequences that would often ensue from the inability of the injured party to produce positive proof, the jury is allowed to infer the contract of marriage from the conduct and bearing of the parties towards each other. As an item of evidence, therefore, strongly tending to prove the marriage contract, in the present case, I think these letters were clearly admissible.
The second error complained of is, that the court below erred in overruling the plaintiff in error’s motion for a new trial, grounded on his own affidavit. These motions, it must be remembered, are always addressed to the discretion of the court. This is not an arbitrary but a sound and rational discretion, and must be exercised in a prudent and reasonable manner. There is perhaps, no well defined rule *42to govern courts in the exercise of this prerogative other than that they are limited to a sound and reasonable discretion as I have already remarked, but as to what may constitute a prudent exorcise of this discretion within the rule, it is often very difficult to determine, and each case must bo decided on its own circumstances. In Virginia the uniform rule has been to require the exercise of strict vigilance on the part of suitors, while a more relaxed practice seems to prevail in Kentucky and perhaps some other states. The rule which exacts from litigants a reasonable degree of diligence and promptness, is, I think, the bettor one, and founded in obvious reason and policy, and as it has been strictly adhered to in our own courts, it must of course govern the present case. Did the circuit court err, then,1 and depart from that sound discretion which the rule enjoins, in refusing the defendant’s motion for a new trial?
From the matter set out in his affidavit, upon which he founded his motion, unsupported as it is by any other testimony, in connection with the facts disclosed in the bill of exceptions taken by him for refusing the new trial, I think we should not be warranted in holding that there was any such departure from a sound and proper discretion in refusing to set aside the verdict and award a now trial.
I think, therefore, that the judgment should be affirmed.
The other judges concurred in the opinion of the President.
JUD0MBNT AFFIRMED.